FILED
                              UNITED STATES DISTRICT COURT                                    /Jet: ~ ~ 2010
                              FOR THE DISTRICT OF COLUMBIA                              Clerk, U.S. Dlstnct & Bankruptcy
                                                                                       Courts for the District of Columbia
Ahmad Rasheed,                         )
                                       )
               Plaintiff,              )
                                       )
               v.                      )       Civil Action No.           10 2088
                                       )
Rhonda Reid Winston et at.,            )
                                       )
               Defendants.             )




                                   MEMORANDUM OPINION

       This matter is before the Court on plaintiff s pro se complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

       Plaintiff is a resident of Macon, Georgia. He sues Judge Rhonda Reid Winston of the

Superior Court of the District of Columbia, who presided over an action in the Probate Division

pertaining to the care of plaintiff s 1OO-year-old mother. In addition, plaintiff lists as defendants

other participants of the probate proceedings, including individuals apparently having power of

attorney over his mother's finances. In essence, plaintiff is challenging Judge Winston's order

dismissing his and his sister's "Petition for General Proceeding" and enjoining them from filing

another such petition without court approval. See Compl. Attachment (Order of Oct. 28, 2010).

       The federal district court lacks subject matter jurisdiction to review the decisions of

another court. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional provisions); Fleming v.

United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 U.S. 1150 (1995).




                                                                                                                     3
Plaintiff s recourse lies, if at all, in the District of Columbia Court of Appeals. A separate Order

of dismissal accompanies this Memorandum Opinion.



Date: December"         , 2010                        United States District Judge




                                                 2